COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Christine Flores Desio d/b/a Professional         §               No. 08-20-00212-CV
  Center of Grand Prairie and Francis
  Anthony Desio, Jr. a/k/a Frank Desio,             §                  Appeal from the
  Individually,
                                                    §                 14th District Court
                         Appellants,
                                                    §              of Dallas County, Texas
  v.
                                                    §                (TC# DC-17-04408)
  Mike Del Bosque d/b/a Injury and Rehab
  Center in Grand Prairie,                          §

                          Appellee.                 §

                                               §
                                             ORDER

       On January 8, 2021, the Texas Supreme Court of Texas ordered that the above-styled and

numbered cause be transferred to the Fifth Court of Appeals, in Dallas, Texas, and it instructed

this Court to issue an order transferring the cause. It is therefore ordered that the Clerk of the Court

take the steps necessary to transfer the case to the Fifth Court of Appeals in compliance with the

Supreme Court’s order.


       IT IS SO ORDERED this 11th day of January, 2021.


                                                        PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.